Citation Nr: 1125204	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active military service from June 1948 to November 1949, and from December 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issues of entitlement to service connection for a left shoulder disorder and a right shoulder disorder, to include as secondary to a left shoulder disorder, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to be related to his active duty service.

2.  The Veteran's tinnitus began many years after service and is not shown to be related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the initial adjudication of the instant case, the RO's August 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his service connection claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied.  The RO has obtained the Veteran's service treatment and personnel records and his private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA audiological examination in October 2010 that was adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, the VA examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disorders.  Id.  

In May 2010, the Veteran's representative contended that the inservice whispered voice tests could not be used as a basis for denying the Veteran's claims because they did not include speech discrimination testing using the Maryland CNC word list or puretone threshold testing as required by 38 C.F.R. § 4.85 (2010).  See 38 C.F.R. Part 4 "Schedule for Rating Disabilities."  However, the purpose of the regulations in 38 C.F.R. § Part 4 is to ensure that the proper rating is assigned to a service-connected disability.  Service connection for the Veteran's bilateral hearing loss and tinnitus has not yet been granted and, thus, the requirements of 38 C.F.R. § 4.85 are inapplicable herein.

In May 2009, the Veteran informed VA that his private treatment providers had disposed of his relevant treatment records.  Further, the Veteran did not indicate that he had received treatment from a VA medical facility.  As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from June 1948 to November 1949, and from December 1950 to July 1952.  In July 2008, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In August 2010, the Board remanded both claims for further development.  Specifically, the Board directed the RO to afford the Veteran a VA audiological examination in order to ascertain the presence of bilateral hearing loss and/or tinnitus and, if present, their etiological relationship to the Veteran's active duty service.  In October 2010, the Veteran underwent a VA audiological examination wherein the examiner addressed the salient diagnostic and etiological questions presented by these claims.  Consequently, the Board finds that the RO substantially complied with the August 2010 directives and, thus, a remand for corrective actions was not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's claims were readjudicated and denied by the RO in an April 2011 supplemental statement of the case.  Both claims have been remitted to the Board for further appellate review.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within the year following active service.  38 U.S.C.A. §§ 1110, 1131, 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A longitudinal review of the Veteran's service treatment records, from both periods of his service, did not reveal complaints of or treatment for bilateral hearing loss or tinnitus.  On a December 1950 physical examination, his ears were deemed "normal," bilaterally.

In July 2008, the Veteran asserted that he was exposed to "jet noise" while on active duty service.  Further, he claimed that he was attached to an airwing.  He also asserted that his tinnitus was present since his active military service in Korea.  Thereafter, in September 2008, the Veteran stated he had not been treated for either bilateral hearing loss or tinnitus following his active duty service and that he "learned to live with them."

In October 2010, the Veteran underwent a VA audiological examination.  Therein, the Veteran reported that he worked near a runway during his active duty service and, thus, was exposed to noise associated with military aircraft.  He also reported that he was exposed to post-service recreational noise in the form of small arms fire while target practicing and hunting, used power tools, and rode a motorcycle for five years.  Significantly, the Veteran endorsed tinnitus, but stated that he first notice the onset within the past four or five years.  He stated that he experienced tinnitus three to four times daily, with each episode lasting between 15 and 20 minutes.  Audiological testing was administered, which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
70
90
LEFT
45
55
60
70
90

Using the Maryland CNC word list, the speech recognition was 80 percent in the right ear, and 72 percent in his left ear.  Accordingly, the Veteran has a bilateral hearing disability for VA purposes.  38 C.F.R. § 3.385.  The diagnosis was low to high mixed hearing impairment, predominantly sensorineural type hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was "less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma."  The examiner explained: 

[The Veteran's] exposure to high risk noise in the military was restricted to aircraft while he worked near the flight line.  Confirmation of the effects of these exposures were not determined by valid hearing protocols (whispered voice testing).  His post military exposures to noise were significant for his recreational interests.  He also indicated he has experienced numerous bouts of ear aches.  He did not seek medical attention from an Otolaryngologist.  His current audiological profile identified the presence of a mild middle ear component superimposed on a significant sensorineural impairment.  Determining the probability of military noise exposure giving rise [to] this condition some 60 years after his discharge is very low.  The low frequency hearing loss and middle ear component are not related to noise exposure.  His post military recreational interactions with noise are considered extensive.  Further complications affecting hearing loss are related to the normal effects of aging.  All [of] these interactive factors more likely than not are the major basis for his current hearing status with his military exposures considered a very small risk for hearing loss.

The examiner also rendered a diagnosis of tinnitus, opining that it was "as likely as not" a symptom associated with the Veteran's bilateral hearing loss.  The examiner also opined:

[The Veteran's] exposure to high risk military noise was not considered a significant factor resulting in cochlear damage (high frequency sensorineural loss).  This condition was not time locked to his military service, but rather of very recent onset.  These findings do not support a claim for tinnitus.

Service treatment records do not demonstrate complaints of or treatment for bilateral hearing loss or tinnitus.  Post-service records failed to document complaints of, treatment for, or diagnoses of bilateral hearing loss or tinnitus for decades after the Veteran separated from active duty service.  The first evidence of record wherein the Veteran complained of bilateral hearing loss or tinnitus was his July 2008 claim.  This period without complaints, treatment, or diagnoses is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

During the pendency of this appeal, the Veteran asserted that he experienced bilateral hearing loss and tinnitus since being exposed to noise from jet engines during his active duty service.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that certain disabilities are not conditions capable of lay diagnosis). 

The Veteran's assertions that he continuously experienced symptoms of bilateral hearing loss and tinnitus since the inservice exposure to acoustic trauma are considered competent evidence as to the presence of observable symptoms such as decreased hearing acuity and ringing of the ears.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of bilateral hearing loss and tinnitus, the Board must also determine whether such evidence is credible.  Id. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

As discussed above, the Veteran's service treatment records do not reveal complaints, treatment, or findings of bilateral hearing loss or tinnitus.  In a May 2010 brief, the Veteran asserted that his bilateral hearing loss developed over many years, but did not provide a specific date as to when he first notice observable symptoms.  In October 2010, a VA examiner rendered a negative etiological opinion as to whether the Veteran's current bilateral hearing loss was related to the asserted inservice noise exposure.  

In his July 2008 claim, the Veteran asserted that he experienced tinnitus since his active duty service.  However, during the October 2010 VA examination, the Veteran stated that he first noticed tinnitus within the past 4 to 5 years, effectively marking 2005 or 2006 as the onset.  The October 2010 VA examiner rendered a negative etiological opinion with respect the Veteran's tinnitus.

In September 2008, the Veteran stated that he did not received post-service treatment for bilateral hearing loss or tinnitus and that he "learned to live with" the disorders.  In March 2009, the Veteran then asserted that he was treated by private doctors and that he would attempt to obtain those records.  In May 2009, the Veteran informed VA that he had contacted all of his private doctors, but that none kept any of his records.  As such, there was no post-service medical evidence of record that relates the Veteran's current hearing loss or tinnitus to his active duty service or any event therein.  The only competent medical etiological opinion of record was the VA examiner's October 2010 opinion, which was negative to the Veteran's claims.  

In sum, the Veteran neither complained of nor was he treated for bilateral hearing loss or tinnitus during his active duty service or upon separation there from.  During the pendency of this appeal, the Veteran submitted statements that were contradictory and inconsistent as to the onset of his tinnitus and his post-service treatment for tinnitus and bilateral hearing loss.  Further, the only medical opinion of record is negative to the Veteran's claims.  In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, there is no evidence of record that the Veteran's bilateral hearing loss manifested to a compensable degree within 1 year of his active service separation.  As such, service connection for bilateral hearing loss on a presumptive basis is denied.  38 C.F.R. §§ 3.307, 3.309.

Thus, as these disorders are not shown to be related to the Veteran's active duty service or that bilateral hearing loss manifested to a compensable degree within 1 year of service discharge, the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In July 2008, the Veteran submitted claims of entitlement to service connection for a left shoulder disorder and a right shoulder disorder, to include as secondary to a left shoulder disorder.  The Veteran claimed that injured his left shoulder as the result of an inservice motor vehicle accident sometime in 1951.  

In August 2010, the Board remanded these claims.  The Board directed the RO to afford the Veteran a VA examination to ascertain the presence of a left and/or right shoulder disorder and, if any present, whether any shoulder disorder found was etiologically related to his active duty service.  The examiner was also requested to provide an opinion as to whether any right shoulder disorder was due to or aggravated by any left shoulder disorder.

In September 2010, the Veteran underwent a VA examination.  Radiological examination revealed a chronic rotator cuff injury and mild osteoarthritis in the Veteran's right shoulder, and extensive osteoarthritis in the Veteran's left shoulder.  After a physical examination, the diagnoses were left and right shoulder degenerative arthritis.  The examiner then opined:

The [Veteran's claims] file was thoroughly reviewed.  The only reference to the left shoulder is a scar on the posterior aspect of the left shoulder.  There is no evidence in his records of any injury to his left or his right shoulder.  Therefore, it is the opinion of this examiner that it is not at 

least as likely as not that either left or right shoulder injury occurred while on active duty.

Generally, an examination is inadequate where the examiner does not comment on the Veteran's reported inservice injury, but instead relies upon the service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Here, the September 2010 VA examiner referenced the Veteran's claimed inservice motor vehicle accident, but relied upon the Veteran's service treatment record to conclude that his shoulder disorders were not related to his active duty service or any event therein.  The examiner did not consider the Veteran's report of an inservice motor vehicle accident when delivering the etiological opinion.  As such, the Board finds that the September 2010 examination is inadequate for purposes of determining service connection and, thus, a remand for a supplemental opinion is warranted.

Moreover, in a September 2010 letter, L.F.F., M.D., stated that the Veteran underwent shoulder surgery in approximately January 2010.  The operative reports or other treatment records from Dr. L.F.F. are not of record.  Further, the September 2010 VA examiner did not consider Dr. L.F.F.'s letter when rendering the etiological opinions.  As such, the Board finds that a remand is warranted in order to obtain relevant treatment records from Dr. L.F.F. and to provide such records to the September 2010 VA examiner for consideration when rendering the requested supplemental opinion.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who treated him for left and right shoulder disorders since his active service separation and during the course of this appeal.  The RO must then obtain copies of any identified treatment records that are not already in the claims file, specifically, the RO must attempt to procure 

copies of all treatment records from L.F.F., M.D., for left and/or right shoulder disorders, to include any operative reports.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran's claims file, to include all evidence obtain by paragraph 1 above, must be provided to the September 2010 VA examiner in order for the examiner to provide a supplemental etiological opinion.  Following a review of the service and postservice medical records, and with consideration of the Veteran's statements, the examiner must opine as to whether any shoulder disorder is related to the Veteran's periods of active duty service, to include a motor vehicle accident.  In rendering this opinion, the examiner must address the Veteran's separation examination dated in 1952 which notes "M LT SHOULDER."  The examiner must also consider evidence shoulder treatment provided to the Veteran by L.F.F., M.D., including Dr. L.F.F.'s September 2010 letter.  The examiner must state whether the current shoulder diagnoses are consistent with an injury occurring in 1951.  If the examiner finds that either a right or left shoulder disorder that is related to the Veteran's military service, the examiner must then address 

whether the other shoulder disorder is due or is aggravated by the service-related shoulder disorder, to include as due to "overcompensation."  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why an opinion requires speculation.  The examination report must be typed.

3.  If the September 2010 VA examination is unavailable or unable to rendered the requested supplemental opinion, the RO must afford the Veteran another VA examination in order to ascertain the etiological relationship, if any, between his current left and right shoulder disorders and his active duty service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed left and/or right disorder is related to the Veteran's periods of active duty service, to include a motor vehicle accident.  In rendering this opinion, the examiner must address the Veteran's separation examination dated in 1952 which notes "M LT SHOULDER."  The examiner must also consider evidence of shoulder treatment provided to the Veteran by L.F.F., M.D., including Dr. L.F.F.'s September 2010 letter.  The examiner must state whether the current diagnoses are consistent with an injury occurring in 1951.  If the examiner finds either a right or left shoulder disorder that is related to the Veteran's military service, to include the motor vehicle accident, the 

examiner must then address whether the other shoulder disorder is due or is aggravated by the service-related shoulder disorder, to include as due to "overcompensation."  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why an opinion requires speculation.  The examination report must be typed.

4.  If the Veteran is afforded another VA examination, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claims must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


